Case 1:19-cr-00337-RDB Document 30 Filed 09/18/19 Page 1 of 2

wea KOG: 2019R00473 FILE
‘U.S. CISTRIC? COURT
Ae DISTRICT OF MARYLAND
IN THE p ATES DISTRICT COURT
FOR STRICT SSBMARYLAND

 

CLERK'S GFFICE
UNITED STATES OF AMERICA Af BALTIM ORE

 

v. BY | DEPUDRIMINAL NO. ROGE-19-© 33)
* (Threat Against Federal Official, 18
* U.S.C. § 115(a)(1(B); Threatening
* Interstate Communication, 18 U.S.C. §
* 875(c))
DARRYL ALBERT VARNUM, *
Defendant

Fede dk de ve te oe

SUPERSEDING INDICTMENT
COUNT ONE
(Threat Against Federal Official)
The Grand Jury for the District of Maryland charges that:
On or about June 26, 2019, in the District of Maryland and elsewhere, the defendant
DARRYL ALBERT VARNUM
did threaten to murder Person #1, a member of the United States House of Representatives, with
intent to impede, intimidate, and interfere with Person #1 while Person #1 was engaged in the
performance of Person #1’s official duties and with intent to retaliate against Person #1 on account
of the performance of Person #1’s official duties, in violation of Title 18, United States Code,
Section 115.

18 U.S. C. § 115(a)(1)(B)
Case 1:19-cr-00337-RDB Document 30 Filed 09/18/19 Page 2 of 2

4

+

COUNT TWO
(Threat in Interstate Communication)
And the Grand Jury for the District of Maryland further charges:
On or about June 26, 2019, in the District of Maryland and elsewhere, the defendant,
DARRYL ALBERT VARNUM

knowingly and willfully did transmit and cause to be transmitted in interstate and foreign
commerce from the State of Maryland to the State of Florida, a communication that contained a
threat to injure the person of another, to wit: a communication made by cellular telephone in
which the defendant threatened to murder a member of the United States House of

Representatives.

18 U.S.C. § 875(c)

  

Robert K. Hur OX a

United States Attorney

 

A TRUE BILL:

_ Sepkndey 2a/G

Date

‘SIGNATURE REDACTED:

¢

 

Vn
Foreperson
